MITCHELL, J.
(dissenting).
In view of the facts, among others, that grain is the principal agricultural product of the state, that in the purchase and sale of it there is great liability to abuses in the matter of weights and grades, and that these are usually determined by th°e purchaser with his own instrumentalities, I agree with the court that, although the owner of a warehouse uses it exclusively for the storage of his own grain, yet if he uses it for the purpose of buying-grain from the public, thus rendering it, in effect, a public market, his business is a proper subject of police regulation by the state, to the extent of providing such rules and regulations as are reasonably necessary to secure to the public just and correct weights and grades. The requirement of a license may be a reasonable regulation in such cases, as a means of enabling state officials to ascertain who are engaged in the business. In my opinion, this is the extent of the police power of the state in such cases. But in the act in question (Laws 1895, c. 148) the legislature have not proceeded on any such principle. They have declared all elevators and warehouses falling within the purview of the act, whether used for the storage of grain for others or not, to be public elevators, and subject to all the provisions of the act. These provisions constitute a system of rules and regulations, the different parts of which are so connected with, and dependent upon, each other, that it is in many instances impossible to separate them. Many of them are wholly inapplicable to warehouses not used for the storage of grain for others. The opinion of the court concedes this. Some of them are, in my judgment, clearly not within the police power of the state, as applied to warehouses not used for the storage of grain for others. As illustrating that the system of rules and regulations contained in the act was intended as a unit, applicable to all warehouses within the purview of the act, the fourth section, as I construe it, makes it compulsory on the owner of any such warehouse to engage in the business of storing grain for others, — a thing which is not within the police power of the state, unless the fact that the warehouse happens to be situated on land acquired by a railway company for right of way or for railway purposes in con*228nection with one of its stations or sidings gives the state that power, — a question not considered by the court.
As I understand the opinion of the majority, they propose to cut .down the application of the act to warehouses not used for the storage of grain for others than the owner, to such parts of the act as are applicable and appropriate to such business, and to that extent hold it valid. In view of the connection and interdependency of the different provisions of the act, this will be a difficult if not an impossible thing to do. It would -be a most unreasonable task to impose upon every owner of a warehouse used exclusively for the storage of his own grain bought from the public to determine what provisions or parts of provisions are applicable to his business. He can only know this with any certainty after the courts have, by a gradual process of exclusion and inclusion, decided all doubtful questions on the subject. It is possible that upon other points, not raised or presented, a different result might be arrived at; but, considering the case exclusively upon the lines followed by the majority of the court, I am of the opinion that the whole act should be held invalid as to warehouses not used for the' storage of grain for others, and let the legislature hereafter pass an act containing provisions appropriate to that class of warehouses. The fact that the act applies only to elevators and warehouses on railroad right of way, depot grounds, or land acquired by a railroad company for railroad purposes at one of its stations or sidings, may suggest the question whether it is “class legislation”; but, as no such point has been raised, I have not considered it.